Case 2:20-cv-00014-JPJ-PMS Document 66 Filed 09/10/21 Page 1 of 1 Pageid#: 416




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                        BIG STONE GAP DIVISION

 MELINDA SCOTT,                               )
     Plaintiff                                )
                                              )           ORDER
 v.                                           ) Civil Action No. 2:20cv00014
                                              )
 WISE COUNTY DEPARTMENT OF                    )
 SOCIAL SERVICES, et al.,                     )
     Defendants                               )


       This matter is before the court on the defendant Joshua Moon’s Motion To
 Require An Appeal Bond, (Docket Item No. 65) (“Motion”). It is ORDERED that
 the plaintiff shall respond to the Motion within 10 days of the date of entry of this
 Order.
       The Clerk’s Office shall provide a copy of this Order to all counsel of record
 and to the unrepresented parties.
       ENTERED: September 10, 2021.


                                        s/   Pamela Meade Sargent
                                        UNITED STATES MAGISTRATE JUDGE
